Lindsay, J.
—The error complained of in this ease is, that at the trial of the cause the district judge adjudicated upon exceptions to the original and amended answers of the defendant, which had been filed and acted upon at a previous term of the court by another and a different judge. This objection is unavailing. Whether this was done by the same or a different judge can make no difference. In contemplation of law it is the same judicial authority, although the incumbents of the bench, at the respective sessions of the court, were different individuals. The court has absolute control of all interlocutory judgments or orders in every case until the final judgment. Over the final judgment it has no further control, except in the special modes pointed out by law: such as the arrest of the judgment, the granting of a new trial, and the like. The court had a right to1 correct any error, if such was committed, at any time previous to the final trial. Without such power it would be a misnomer to call it a court of justice.
The defenses set up in the answers, original and amended, were insufficient in law to defeat the action. The exceptions were demurrers to the answers, and only had the *641effect to test the question, whether the facts pleaded, admitting their truth, was a valid defense to the action. We are satisfied they were no good defenses, and the exceptions were rightfully sustained.
In all sales made by an executor or an administrator, he acts under the decretal order of the probate court, and the purchaser, at his own peril, is required to ascertain the grounds and authority of the fiduciary, not from his declarations at the time of the sale, but from the orders of the court and the statutes of the state in regard to his special duties' in the premises. The administrator could make no terms with the purchasers at such sales which the orders of the court or the laws of the land did not warrant. Of the nature of such orders and of the provisions of the law the purchaser had the same means of knowing and understanding as the administrator. If the law, therefore, did not warrant a sale for Confederate money, the declaration of administrator at the time of sale, that the sale was made for Confederate money, could not operate as a fraud upon the purchaser.”
Each of the parties, the administrator and the purchaser, might have speculated upon the prospects of the success of the Confederate States, and might have imagined that its currency was valid, and would be maintained as legitimate. But their speculations did not change the law of the case, nor alter the nature nor obligations of the contract, whatever might have been the representations of the one or the impressions of the other in regard to it. Ordinarily mistakes of the law by parties will not be corrected by the courts in the interest of either. The judgment of the court is therefore
Affirmed.